DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1 and 27-29 are objected to because of the following informalities:  
In claim 1, “,” appears to be missing prior to “wherein”.  
In claim 27, “duct” appears to be in error for “ducts” and “,” appears to be missing prior to “wherein”.
In claim 28, “is” appears to be in error for “are”.  
In claim 29, “,” appears to be missing prior to “and” and prior to “wherein”.  
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, the recitation of “powder provided within the one or more ducts wherein the powder is configured to control flow of a working fluid through a respective duct of the one or more ducts” is unclear. It is unclear if Applicant is claiming powder provided to a single duct or to a plurality of ducts.  Is the powder configured to control flow only in the respective duct or in each of the one or more ducts?  To expedite prosecution, Examiner interprets “powder provided within the one or more ducts wherein the powder is configured to control flow of a working fluid through a respective duct of the one or more ducts” to read as if Applicant is claiming powder provided to one or more of the one or more ducts, wherein the powder provided to the one of more of the one or more ducts is configured to control flow of a working fluid through a respective duct of the one or more ducts.  

Regarding claim 17, the recitation of “comprising an evaporator at a first end of a duct of the one or more ducts and a condenser at a second end of the duct.” is unclear. Are the “an evaporator”,” a condenser” and “a respective duct” of claim 16 the same structures of claim 17 or they are different structures?  To expedite prosecution, Examiner interprets the above be the same structures of claim 16.
Regarding claim 18, the recitation of “wherein a grain size of the powder is selected to control flow of the working fluid through the one or more ducts” is unclear. It is unclear if “to control flow of the working fluid” is the same or different from the “to control flow of the working fluid” of claim 16.  Moreover, it is unclear if “through the one or more ducts” is this the same or different from the “respective duct” of claim 16. To expedite prosecution, Examiner interprets the above be the same structures of claim 16.

Regarding claim 19, the recitation of “wherein different grain sizes of powder are used at different positions within the one or more ducts to control flow of the working fluid through the one or more ducts.” Is unclear. It is unclear if “to control flow of the working fluid” is the same or different from the “to control flow of the working fluid” of claim 16. Moreover, it is unclear if “within the one or more ducts” and “through the one or more ducts” are the same or different from the “respective duct” of claim 16. To expedite prosecution, Examiner interprets the above be the same structures of claim 16.

Regarding claim 20, the recitation of “wherein a grain size of the powder within the one or more ducts is configured to balance fluid resistance within the one or more ducts with capillary pressure within an evaporator” is unclear. Is the “an evaporator” of claim 16 the same structure of claim 20 or they are different structures? Moreover, it is unclear if “within the one or more ducts” is the same or different from the “respective duct” of claim 16.  To expedite prosecution, Examiner interprets the above be the same structures of claim 16.

Regarding claim 21, the recitation of “comprising a plurality of ducts wherein powder is provided within the plurality of ducts and the plurality of ducts extend outward from an evaporator.” Is unclear. It’s unclear as if Applicant is further limiting the “one or more ducts” of claim 16 to be “a plurality of ducts” or if Applicant is claiming the vapor chamber further comprising “a plurality of ducts” that are different structures from the “one or more ducts” of claim 16. Moreover, is the “an evaporator” of claim 16 the same structure of claim 21 or are they different structures? To expedite prosecution, Examiner interprets the above to read as if Applicant is further limiting the “one or more ducts” of claim 16 to be “a plurality of ducts” and the “an evaporator” of claim 16 to be the same structure of claim 21.

Regarding claim 22, the recitation of “wherein the powder is provided within the one or more ducts so that the powder reaches an upper end of a respective duct of the one or more ducts.” is unclear. It is unclear if Applicant is claiming powder provided to a single duct or to a plurality of ducts.  Is the powder configured to control flow only in the respective duct or in each of the one or more ducts? Is the “a respective duct” of claim 16 the same structure of claim 22 or they are different structures? To expedite prosecution, Examiner interprets the above to read as if Applicant is claiming powder reaches an upper end of the one or more ducts. Examiner also interprets “a respective duct” of claim 16 and claim 22 to be the same structure.
Regarding claim 23, the recitation of “the powder reaches an upper end of a respective duct of the one or more ducts to enable the powder within the respective duct to be coupled to a condenser to enable working fluid to flow from the condenser to the powder in the respective duct” is unclear. Are the " an upper end of a respective duct”,” a condenser” and “a respective duct” of claims 16 and 22 the same structures of claim 23 or they are different structures? To expedite prosecution, Examiner interprets the above be the same structures of claims 16 and 22.
Regarding claim 24, the recitation of “comprises a first array of ducts that is thermally coupled to a second array of ducts” is unclear.  It is unclear if Applicant means the vapor chamber further comprises a first array of ducts that is thermally coupled to a second array of ducts, or if Applicant intends for the first array of ducts and the second array of ducts to be a part of the one or more ducts of claim 16.  To expedite prosecution, Examiner interprets the above to read as if Applicant is claiming the first array of ducts and the second array of ducts to be a part of the one or more ducts of claim 16.

Regarding claim 25, the recitation of “wherein the vapour chamber comprises a first array of ducts that is thermally isolated from a second array of ducts.” is unclear. It is unclear if Applicant means the vapor chamber further comprises a first array of ducts that is thermally isolated from a second array of ducts, or if Applicant intends for the first array of ducts and the second array of ducts to be a part of the one or more ducts of claim 16. To expedite prosecution, Examiner interprets the above to read as if Applicant is claiming the first array of ducts and the second array of ducts to be a part of the one or more ducts of claim 16.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “thermally isolated” in claim 25 is used by the claim to mean “physically spaced/separated [as shown in Figure 5A]” while the accepted meaning is “physically and thermally separated with separate zone or separate equipment controls for space heating.” The term is indefinite because the specification does not clearly redefine the term. To expedite prosecution, Examiner interprets the above to read as if Applicant is claiming that the first array of ducts and the second array of ducts are physically spaced/separated, as shown in Figure 5A :see specification Page 11. Lines [9-21].
NOTE: Examiner suggests applicant to amend the specification, without adding new matter, to incorporate any claim amendments that are directed to the claim rejection above.

Claim 26 is rejected at least insofar as it is dependent on rejected claim 24, and therefore include the same error (s).

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 29, the recitation of “wherein the powder is provided up to an upper end of a respective duct of the one or more ducts and the method also comprises positioning a condenser over the respective duct of the one or more ducts wherein the positioning is configured to enable working fluid to flow from the condenser layer into the powder in the respective duct” is unclear. Is the ”a condenser” of claim 29  the same structure of claim 27 or they are different structures? To expedite prosecution, Examiner interprets “a condenser” to be the same structure of claim 27.  
Claim 29 recites the limitation "the condenser layer”.  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, Examiner interprets "the condenser layer” to read as "the condenser”. 


Claims 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 30, the recitation of “ducting working fluid between a condenser and an evaporator; and controlling the ducting using powder” is unclear.  It is unclear whether Applicant is intending to use “ducting” as a verb or if Applicant is intending to provide the structure of “ducting”.  Based on claim 32, it appears that Applicant intended a step of “providing ducting between a condenser and an evaporator” prior to the steps of ducting working fluid between the condenser and the evaporator within the ducting; and controlling the ducting within the ducting using powder within the ducting.  

Claims 31-33 are rejected at least insofar as they are dependent on rejected claim 30, and therefore include the same error (s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by LIU (CN 107167008 A: Machine Translation provided by Examiner).

Regarding claim 16, LIU discloses a vapour chamber (see Figure 4) comprising: one or more ducts (34) extending between a condenser and an evaporator (see LIU’s Figures 1 & 4 annotated by Examiner); and powder (32) provided within the one or more ducts (see LIU’s Figures 1 & 4 annotated by Examiner) wherein the powder is configured to control flow of a working fluid through a respective duct of the one or more ducts (due to the porous that are formed in the metal powder 32, the metal powder 32 is controlling the flow of the working fluid within the internal steam passage 41: see ¶ ¶ [70,75]).
LIU’s Figures 1 & 4 annotated by Examiner 
    PNG
    media_image1.png
    848
    643
    media_image1.png
    Greyscale

Regarding claim 17, LIU discloses an evaporator at a first end of a duct of the one or more ducts and a condenser at a second end of the duct (see LIU’s Figures 1 & 4 annotated by Examiner).
Regarding claim 18, LIU discloses wherein a grain size of the powder is selected to control flow of the working fluid through the one or more ducts (Examiner notes that it’s inherent that selecting a grain size will result to control the flow based on the size of the grain: ¶ [81]).
Regarding claim 19, LIU discloses wherein different grain sizes of powder (32) are used at different positions within the one or more ducts to control flow of the working fluid through the one or more ducts (LIU indicated that the average size of the grain is 82.8 μm. Therefore, it is in an indication that different grain sizes of powder (32) are used at different positions within the one or more ducts: ¶ [81]).
Regarding claim 20, LIU discloses a grain size of the powder within the one or more ducts is configured to balance fluid resistance within the one or more ducts with capillary pressure within an evaporator (Examiner notes that it’s inherent that any grain size will balance fluid resistance based on the size of the grain: see ¶¶ [9,40,41]).

Regarding claim 21, LIU discloses a plurality of ducts (34) wherein powder (32) is provided within the plurality of ducts and the plurality of ducts extend outward from an evaporator (see LIU’s Figures 1 & 4 annotated by Examiner).
Regarding claim 22, LIU discloses wherein the powder (32) is provided within the one or more ducts so that the powder reaches an upper end of a respective duct of the one or more ducts (see LIU’s Figures 1 & 4 annotated by Examiner).

Regarding claim 23, LIU discloses wherein the powder (32) reaches an upper end of a respective duct of the one or more ducts (34) to enable the powder within the respective duct to be coupled to a condenser to enable working fluid to flow from the condenser to the powder in the respective duct (see LIU’s Figures 1 & 4 annotated by Examiner).

Regarding claim 24, LIU discloses wherein the vapour chamber comprises a first array of ducts that is thermally coupled to a second array of ducts (ducts 34 are within the vapor chamber. Therefore, the first array and the second array of the ducts 34 are thermally coupled to each other: see LIU’s Figures 1 & 4 annotated by Examiner).
Regarding claim 25, LIU discloses wherein the vapour chamber comprises a first array of ducts that is thermally isolated from a second array of ducts (the first array and the second array of the ducts 34 are physically separated: see LIU’s Figures 1 & 4 annotated by Examiner).
Regarding claim 26, LIU discloses wherein the first array of ducts is configured to provide cooling for a first electronic component and the second array of ducts is configured to provide cooling for a second electronic component (LIU indicated that the vapor chamber capable of satisfy the cooling of most high heat flux density microelectronic devices at various angles and has outstanding thermal performance. Therefore, each of the first array and the second array is capable of providing cooling for separate electronic component, since LIU’s first array and second array are physically spaced/separated: see ¶ [105-107]). 



Claim 27 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by LIU (CN 107167008 A: Machine Translation provided by Examiner).

Regarding claim 27, LIU discloses a method of forming a vapour chamber (see Figure 4)  comprising: forming one or more ducts (34) configured to extend between a condenser and an evaporator (see LIU’s Figures 1 & 4 annotated by Examiner); and providing powder (32) within the one or more duct (see LIU’s Figures 1 & 4 annotated by Examiner) wherein the powder is configured to control flow of a working fluid through the one or more ducts (due to the porous that are formed in the metal powder 32, the metal powder 32 is controlling the flow of the working fluid within the internal steam passage 41: see ¶ ¶ [70,75]).

Claims 30-33 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by LIU (CN 107167008 A: Machine Translation provided by Examiner).
Regarding claim 30, LIU discloses a method comprising: ducting working fluid between a condenser and an evaporator (the working fluid is ducting by the 34 between the condenser and the evaporator: see LIU’s Figures 1 & 4 annotated by Examiner and ¶ ¶ [70,75]) and controlling the ducting using powder (each of the ducts 34 contains metal powder 32 to control the flow of the working fluid).
Regarding claim 31, LIU discloses wherein the controlling comprises controlling a grain size of the powder (Examiner notes that it’s inherent that selecting a grain size will result to control the flow based on the size of the grain: ¶ [81]).
Regarding claim 32, LIU discloses wherein the controlling a grain size comprises using different grain sizes at different positions in the ducting (LIU indicated that the average size of the grain is 82.8 μm. Therefore, it is in an indication that different grain sizes of powder (32) are used at different positions within the one or more ducts: ¶ [81]).
Regarding claim 33, LIU discloses the controlling comprises balancing fluid resistance and capillary pressure within the evaporator (Examiner notes that it’s inherent that any grain size will balance fluid resistance based on the size of the grain: see ¶¶ [9,40,41]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (CN 107167008 A: Machine Translation provided by Examiner), as applied to claim 27 above, and further in view of VOS (US 10527362 B2).

Regarding claim 28, LIU does not disclose wherein the one or more ducts is formed using an additive manufacturing process.
However, it’s well known in the art to use an additive manufacturing process to form channels/ducts of heat exchanger that have complex shape, as evidenced by VOS (VOS teaches in Col. 4 Lines [16-24] that “The design flexibility afforded by the use of additive manufacturing also enables an optimization of one or more factors in designing a heat exchanger including, but not limited to, size, weight, channel wall stiffness, power cooling capacity, and manufacturing cost. Additionally, intricate manifold structures may be incorporated within the heat exchanger using additive manufacturing to enable more complex control of coolant flow in the channels of the heat exchanger”). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form LIU’s one or more ducts using an additive manufacturing process, as taught VOS. Such modification will have the benefits of forming complex shape capillary structure to enable more complex control of working fluid flow (see VOS’s Col. 4 Lines [16-24]). 

Regarding claim 29, LIU further teaches  wherein the powder (32) is provided up to an upper end (see LIU’s Figures 1 & 4 annotated by Examiner) of a respective duct of the one or more ducts (34) and the method also comprises positioning a condenser over the respective duct of the one or more ducts wherein the positioning is configured to enable working fluid to flow from the condenser layer into the powder in the respective duct (the condenser is over the ducts and due to the pores that are formed in the metal powder 32, the metal powder 32 is controlling the flow of the working fluid through the internal steam passage 41 of the ducts 34: see ¶ ¶ [70,75]: c.f. LIU’s Figures 1 & 4 annotated by Examiner).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LIU (US-20210348852-A1) - discloses powder capillary structure with multiple condensers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 10:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           





/TAVIA SULLENS/             Primary Examiner, Art Unit 3763